People v Dawkins (2016 NY Slip Op 05871)





People v Dawkins


2016 NY Slip Op 05871


Decided on August 24, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 24, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2013-04917
 (Ind. No. 2414/12)

[*1]The People of the State of New York, respondent,
vFreddie L. Dawkins, appellant.


Lynn W. L. Fahey, New York, NY (William Kastin of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Christopher Blira-Koessler of counsel; Jacob Wells on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Kohm, J.), imposed April 17, 2013, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the portion of his sentence which included the imposition of a fine was excessive (see People v Sanders, 25 NY3d 337; People v Lopez, 6 NY3d 248; cf. People v Cookhorne, 117 AD3d 1484).
ENG, P.J., CHAMBERS, AUSTIN, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court